United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.T., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Salisbury, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1895
Issued: March 4, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 25, 2014 appellant filed a timely appeal from a June 19, 2014 decision of the
Office of Workers’ Compensation Programs (OWCP) and a July 28, 2014 nonmerit decision
denying reconsideration. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established that he sustained greater than a 34
percent impairment of the left upper extremity, for which he received schedule awards; and
(2) whether OWCP properly denied his request for reconsideration.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on November 29, 1979 appellant, then a 31-year-old nurse,
dislocated his right shoulder when struck by a sliding door. Appellant initially underwent a
September 4, 1980 anterior reconstruction of the right shoulder with removal of loose bodies.
Following 1980 and 1983 arthroscopies, appellant underwent a total arthroplasty of the right
shoulder on January 12, 1999. He required open subscapularis repairs on April 2, 1999 and
April 11, 2000, and a revision hemiarthroplasty performed on July 30, 2003. By decision dated
January 24, 2002, appellant received schedule awards totaling 65 percent impairment of the right
upper extremity.
In a September 19, 2003 report, Dr. Surendrapal Singh Mac, an attending orthopedic
surgeon, noted appellant’s complaints of pain and stiffness in his left shoulder due to
overcompensation for the dysfunction of his right arm. On examination, he observed crepitus
with range of motion, a positive impingement test, mild restriction of motion due to pain, and
tenderness over the anterior aspect. Dr. Mac diagnosed subacromial bursitis with impingement
syndrome of the left shoulder. In reports through January 2005, he provided the following
ranges of motion for the left shoulder: forward elevation at 85 degrees; back ward elevation at
40 degrees; 90 degrees abduction; 30 degrees adduction; 25 degrees internal rotation; 25 degrees
external rotation.
On March 28, 2005 appellant claimed an additional schedule award. In a January 25,
2006 report, an OWCP medical adviser reviewed Dr. Mac’s reports. He opined that according to
the fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (hereinafter, “A.M.A., Guides”) then in effect, the limitations of motion equaled a
total 18 percent impairment of the left upper extremity.
By decision dated February 7, 2006, OWCP granted appellant a schedule award for 18
percent impairment of the left arm and an additional 53 percent impairment of the right arm, for
a total 100 percent impairment of the right arm. In July 2008, it expanded the claim to include a
left rotator cuff sprain with impingement syndrome.
On August 5, 2009 Dr. Mac completed an upper extremity impairment worksheet
excerpted from the sixth edition of the A.M.A., Guides, based on the rating methodology of
Table 15-34.2 He opined that appellant reached maximum medical improvement. Dr. Mac
obtained the following ranges of motion for the left shoulder on July 24, 2009: 80 degrees
flexion equaling 9 percent impairment; 20 degrees extension equaling 2 percent impairment; 80
degrees abduction equaling 16 percent impairment; 30 degrees adduction equaling 2 percent
impairment; 40 degrees internal rotation equaling 4 percent impairment; 30 degrees external
rotation equaling 2 percent impairment. Dr. Mac added these percentages to equal 23 percent
impairment of the left upper extremity. In a November 11, 2009 report, an OWCP medical
adviser concurred with Dr. Mac’s calculation of a 23 percent impairment of the left arm
according to Table 15-34.

2

A.M.A., Guides 475, Table 15-34, is entitled “Shoulder Range of Motion.”

2

By decision dated January 25, 2010, OWCP issued a schedule award for an additional 5
percent impairment of the left upper extremity, for a total of 23 percent.
In an April 13, 2012 report, Dr. Nady Hamid, an attending orthopedic surgeon, related
appellant’s history of bilateral shoulder conditions and right total shoulder arthroplasty. He
obtained x-rays showing end stage glenohumeral arthritis of the left shoulder. On examination,
Dr. Hamid noted limited left shoulder range of motion.3 On July 5, 2012 he performed a total
left shoulder arthroplasty, approved by OWCP.4 Dr. Hamid released appellant from care on
August 2, 2013, finding that his left shoulder had stabilized.
On June 3, 2014 an OWCP medical adviser reviewed the medical record and provided an
impairment rating. He found that appellant reached maximum medical improvement as of
August 2, 2013. The medical adviser found that, according to Table 15-5,5 appellant had a
class 3 diagnosis-based impairment, Class of Diagnosis (CDX) for a total shoulder arthroplasty
complicated by loss of range of motion. The default, class C, impairment for this condition is 40
percent impairment. The medical adviser found a grade modifier for Functional History
(GMFH) findings of 1 according to Table 15-7,6 and a grade modifier for Physical Examination
(GMPE) of 1 according to Table 15-8.7 He explained that as clinical studies were included in the
CDX, a separate grade modifier for Clinical Studies (GMCS) was not appropriate. The medical
adviser applied the net adjustment formula of (GMFH-CDX) + (GMPE-CDX), resulting in a net
adjustment of -4, reducing the default CDX grade from C to A, equaling a 34 percent impairment
of the left upper extremity.8 In a June 11, 2014 report, he clarified that appellant had an 11
percent impairment of the left arm in addition to the 23 percent previously awarded, for a total of
34 percent.
By decision dated June 19, 2014, OWCP granted appellant a schedule award for an
additional 11 percent impairment of the left upper extremity, for a total of 34 percent.

3

An April 30, 2012 magnetic resonance imaging (MRI) scan of the left shoulder showed advanced glenohumeral
arthritis with subchondral degenerative cyst formation, a partial thickness supraspinatus tendon tear, degenerative
glenoid labrum tear, and moderately advanced acromioclavicular osteoarthritis with narrowing of the
coracoacromial arch.
4

During his treatment with Dr. Hamid, appellant also consulted Dr. Mac. In April 18 and August 19, 2013
reports, Dr. Mac related appellant’s complaints of chronic left shoulder pain. On examination, he found mildly
limited ranges of left shoulder motion without laxity or instability.
5

A.M.A., Guides 401 (sixth edition) Table 15-5 is entitled “Shoulder Regional Grid:
Impairments.”

Upper Extremity

6

A.M.A., Guides 406 (sixth edition) Table 15-7 is entitled “Functional History Adjustment: Upper Extremities”

7

A.M.A., Guides (sixth edition) Table 15-8 is entitled “Physical Examination Adjustment: Upper Extremities.”

8

The Board notes that in his report, the medical adviser calculated a grade modifier of negative six instead of
negative four. This is harmless error, as the application of a grade modifier of negative four or negative six would
result in the same reduction of the impairment class from C downward to A.

3

In a July 18, 2014 letter, appellant requested reconsideration. He asked that OWCP
consider a June 5, 2014 report from Dr. Mac in calculating the schedule award. Appellant did
not submit additional evidence.
By decision dated July 28, 2014, OWCP denied reconsideration on the grounds that
appellant’s July 18, 2014 letter was irrelevant to the claim. It noted that it did not receive the
June 5, 2014 report mentioned by appellant.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provisions of FECA provide for compensation to employees sustaining
impairment from loss or loss of use of specified members of the body.9 FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides has
been adopted by OWCP as a standard for evaluation of schedule losses and the Board has
concurred in such adoption.10 For schedule awards after May 1, 2009, the impairment is evaluated
under the sixth edition of the A.M.A., Guides, published in 2008.11
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).12 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition, which is then adjusted by grade modifiers based on functional history,
physical examination, and clinical studies.13 Under the sixth edition, the evaluator identifies the
impairment class for the diagnosed condition, which is then adjusted by grade modifiers based
on functional history, physical examination, and clinical studies. The net adjustment formula is
(GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the percentage of
impairment using the A.M.A., Guides.14 In some instances, an OWCP’s medical adviser’s
opinion can constitute the weight of the medical evidence. This occurs in schedule award cases
9

5 U.S.C. § 8107.

10

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
12

A.M.A., Guides (6th ed. 2008), page 3, Section 1.3, “The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.”
13

A.M.A., Guides 494-531 (6th ed. 2008).

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013); see also L.R., Docket No. 14-674 (issued August 13, 2014); D.H., Docket No.
12-1857 (issued February 26, 2013).

4

where an attending physician indicates maximum medical improvement has been reached and
described the permanent impairment of the affected member, but does not offer an impairment
rating. In this instance, a detailed opinion by OWCP medical adviser which gives a percentage
based on reported findings and the A.M.A., Guides may constitute the weight of the medical
evidence.15
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained left shoulder conditions as a consequence of a
right shoulder injury and total joint arthroplasty. On February 7, 2006 it granted him a schedule
award for an 18 percent impairment of the left arm. OWCP granted a second schedule award on
January 25, 2010 for an additional five percent impairment of the left arm. Dr. Hamid, an
attending orthopedic surgeon, performed a total arthroplasty of the left shoulder on July 5, 2012,
authorized by OWCP.
An OWCP medical adviser provided an impairment rating on June 3, 2014. He found a
class 3 diagnosis-based impairment according to Table 15-5, a grade modifier for functional
history of 1 according to Table 15-7, and a grade modifier for physical examination findings of 1
according to Table 15-8. There was no applicable modifier for clinical studies. Using the net
adjustment formula of (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX), or (1-3) + (1-3), the
medical adviser calculated a grade modifier of -4, reducing the default CDX grade from C,
equaling 40 percent, to A, equaling 34 percent. On June 19, 2014 OWCP issued a schedule
award for an additional 11 percent impairment of the left upper extremity, for a total of 34
percent.
The Board finds that OWCP properly relied on an OWCP medical adviser’s June 3, 2014
impairment rating. The medical adviser’s opinion was based on the complete record. He
properly applied the appropriate portions of the A.M.A., Guides to Dr. Hamid’s clinical
findings.16 The medical adviser provided detailed explanations and calculations for each rating
element. Therefore, OWCP’s June 19, 2014 decision finding a 34 percent impairment of the left
upper extremity was proper under the facts and circumstances of this case. There is no probative
medical evidence establishing a greater percentage of impairment.
Appellant may request a schedule award or increased schedule award regarding the left
upper extremity at any time, based on evidence of a new exposure, or medical evidence showing
progression of an employment-related condition resulting in permanent impairment or increased
impairment.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,17
section 10.606(b)(2) of Title 20 of the Code of Federal Regulations provide that a claimant must:
15

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence,
Chapter 2.810.8(i) (September 2010).
16

See id. at Schedule Awards and Permanent Disability Claims, Chapter 2.810.8(j) (January 2010).

17

5 U.S.C. § 8128(a).

5

(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.18 Section 10.608(b) provides that
when an application for review of the merits of a claim does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.19
In support of a request for reconsideration, appellant is not required to submit all
evidence which may be necessary to discharge his burden of proof.20 He need only submit
relevant, pertinent evidence not previously considered by OWCP.21 When reviewing an OWCP
decision denying a merit review, the function of the Board is to determine whether OWCP
properly applied the standards set forth at section 10.606(b)(2) to the claimant’s application for
reconsideration and any evidence submitted in support thereof.22
ANALYSIS -- ISSUE 2
OWCP issued a schedule award on June 19, 2014. On July 18, 2014 appellant requested
reconsideration. He asked that OWCP consider a June 5, 2014 report from Dr. Mac, an attending
orthopedic surgeon, in calculating the schedule award. Appellant did not submit the June 5,
2014 report or additional medical evidence. By decision dated July 28, 2014, OWCP denied
reconsideration on the grounds that his July 18, 2014 letter was irrelevant to the claim. It noted
that it did not receive the June 5, 2014 report.
The Board finds that OWCP properly denied appellant’s request for reconsideration.
Appellant’s July 18, 2014 letter asking that OWCP consider a medical report not of record is
irrelevant to the schedule award issue. It is not a basis for reopening the case.23
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). A claimant may be entitled to a merit review by submitting new and
relevant evidence, but appellant did not submit any in this case. He did not show that OWCP
erroneously applied or interpreted a specific point of law, advance a relevant legal argument not
previously considered by OWCP, or constitute relevant and pertinent evidence not previously
considered. Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review. Its July 28,
2014 decision denying reconsideration was proper under the law and facts of the case.
On appeal, appellant asserts that OWCP wrongly failed to consider Dr. Mac’s June 5,
2014 report prior to calculating the June 19, 2014 schedule award. As noted, this report was not
18

20 C.F.R. § 10.606(b)(2).

19

Id. at § 10.608(b). See also D.E., 59 ECAB 438 (2008).

20

Helen E. Tschantz, 39 ECAB 1382 (1988).

21

See 20 C.F.R. § 10.606(b)(3). See also Mark H. Dever, 53 ECAB 710 (2002).

22

Annette Louise, 54 ECAB 783 (2003).

23

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

6

of record as of June 19, 2014. Therefore, OWCP did not err by failing to consider evidence that
was not of record in the case.
CONCLUSION
The Board finds that OWCP properly found that appellant did not sustained more than a
34 percent impairment of the left upper extremity, for which he received schedule awards. The
Board further finds that OWCP properly denied reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated July 28 and June 19, 2014 are affirmed.
Issued: March 4, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

